Citation Nr: 0944241	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-24 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for asthma and emphysema 
due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from July 1959 to 
July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in June 2009.  A transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his hearing, the Veteran testified that he is receipt of 
disability benefits from the Social Security Administration 
(SSA) due, in part, to his breathing problems.  The Board 
notes that VA has a statutory duty to obtain these records.  
See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) 
(2009).  The United States Court of Appeals for Veterans 
Claims (Court) has also held that VA has a duty to acquire 
both the SSA decision and the supporting medical records 
pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
As such records may contain pertinent medical evidence, these 
records should be obtained on remand.  See also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA a copy of the decision 
awarding disability benfits, along with a 
copy of all pertinent medical records 
relied upon in the adjudication of the 
Veteran's claim for SSA benefits.  Any 
negative development should be included 
with the claims file.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue, in light 
of all evidence of record, to specifically 
include all evidence received since the 
January 2009 supplemental statement of the 
case.  If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


